Citation Nr: 0803226	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-38 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1975 to July 
1976. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.

On the veteran's substantive appeal, the veteran requested a 
hearing at the local VA office before a member of the Board.  
Such hearing was scheduled, but the veteran did not report.


FINDING OF FACT

The veteran's service-connected GERD, is productive of 
stomach pain and vomiting with no evidence of moderate anemia 
or other symptom combinations productive of severe impairment 
of health. 
 

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2007). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a December 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further relevant 
evidence or to submit any evidence he has in his possession 
that pertains to the claim.  A letter advising the veteran of 
the evidence needed to establish a disability rating and 
effective date was issued in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, private medical records, 
VA medical records, and VA examination reports.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that the veteran's gastrointestinal 
disability was assigned an increased rating of 30 percent 
effective from December 6, 2004.  At that time the RO changed 
the recharacterized the veteran's gastrointestional 
disability, formerly rated as a peptic ulcer with gastritis, 
to GERD because the veteran's medical records showed such 
diagnosis.  The veteran's GERD is currently rated under 
Diagnostic Code 7399-7346.  There is no Diagnostic Code 
directly applicable to this diagnosis.  When an unlisted 
condition is encountered, it is permissible to rate under a 
closely related disease or injury.  38 C.F.R. § 4.20.  

Diagnostic Code 7346 dictates that persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, or arm or shoulder 
pain, productive of considerable impairment of health 
warrants a 30 percent disability rating.  A 60 percent 
disability rating is warranted when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or, other symptom combinations 
productive of severe impairment of health. 38 C.F.R. § 4.114, 
Diagnostic Code 7346.

The pertinent evidence includes  treatment record from Dr. J, 
a private physician, dated July 2004 indicates that the 
veteran complained he had gained more than 50 pounds over the 
prior 4 years.  The veteran stated that he had no nausea, 
vomiting or diarrhea with no bloody stools.  The veteran's 
abdomen was benign, non-tender, and non-distended.  The 
veteran's weight was 191 pounds.  

A November 2004 treatment note from Dr. J indicates the 
veteran's weight was 179 pounds.

The veteran was given a VA outpatient gastrointestinal 
consultation on January 4, 2005.  The examiner indicated that 
the veteran had chronic abdominal pain.  The examination 
report indicates that the veteran complained of abdominal 
pain for about twelve months, with the pain being located in 
the epigastrium with radiation into his back.  The pain was 
worse while eating but present constantly.  The veteran also 
described the following symptoms:  intermittent dysphagia to 
solids and liquids with difficulty swallowing his pills on a 
regular basis; episodes of melena, hematochezia and 
hematemesis; recurrent nausea and vomiting; weakness, 
fatigue, chest pain; intermittent fevers with chills; and a 
10 pound weight loss.  The veteran had taken Ranitidine for 
his gastrointestinal disability for the last several months 
with no change in his symptoms.  The physical examination 
showed the veteran's abdomen was nondistended with no renal 
bruits; active bowel sounds in all four quadrants; no 
tenderness to palpitation; no masses; and no 
hepatosplenomegaly.   The veteran weighed 180 pounds at this 
examination.  The examiner reports that the veteran is a very 
difficult historian with an inability to focus on one 
symptoms complex.  The examiner states that the veteran has a 
history of GERD so it was reasonable to assume that this may 
be a contributing factor to his symptoms, but that it is 
difficult to pin down an exact etiology.  The examiner 
doubted that the veteran suffered from any serious pathology 
considering the stability of his weight and vital signs.  The 
examiner indicated the veteran should have a pan endoscopy 
including EGD and colonoscopy and possibly a CT scan of the 
abdomen; however, during the course of the examination, the 
veteran became belligerent because the examiner refused to 
admit him for these procedures as they could be conducted on 
an outpatient basis.   
 
The pertinent medical evidence of record also includes a 
January 14, 2005 VA examination report which was compiled 
after the examiner viewed the veteran's claims folder, 
outpatient records, and the gastroenterology consultation 
detailed above.  The examiner reiterated the veteran's 
complaints noted in the consultation.  The physical 
examination showed the veteran's abdomen was nondistended 
with no renal bruits; active bowel sounds in all four 
quadrants; no tenderness to palpitation; no masses; and no 
hepatosplenomegaly.  The veteran weighed 176 pounds at the 
time of the examination.  The veteran was diagnosed with GERD 
and an unknown diagnosis of a current ulcer disease.  

A March 2005 treatment note from Dr. J indicates that the 
veteran was following up for GERD.  He was complaining of 
passing bright red blood in his stool, dark colored stools 
with epigastric pain and nausea.  He had not had any 
hematemesis.  The veteran's weight was 183 pounds.  

An additional March 2005 treatment note from Dr. J indicates 
that the veteran was complaining he was always hungry which 
had been going on for about two years.  He wanted to change 
his lifestyle and wanted to be sent for a dietary 
consultation.  The veteran said that when his stomach was 
stressed from his overeating, he would feel nauseated and 
occasionally vomit. He had no hematochezia.  The veteran's 
weight was 179 pounds and he had no epigastric tenderness, 
rebound or guarding.  

An April 2005 treatment note from Dr. J indicates that the 
veteran was there to follow up on persistent nausea and GI 
bleeding.  An upper and lower GI endoscopy showed a hiatal 
hernia, erosive esophagitis, colon polyps and hemorrhoids.  
The veteran reported he had recently gone to the emergency 
room, was given some type of shot, and had not suffered from 
nausea since.

During an April 2005 physical examination with Dr. M, a 
private physician, the veteran complains of vague epigastric 
pain and some cramping in his lower and mid abdomen and 
reports sometimes he has to hold this area during a bowel 
movement.  The veteran reports a little bid of blood when he 
wipes but no significant pain from the perianal opening.  The 
examiner indicates that this is a different history from the 
one told to Dr. J, and posits that the truth probably lies 
somewhere in between.     

A follow up from a gastroscopy and colonoscopy with Dr. M 
dated April 2005 indicates that the veteran's gastroscopy 
revealed a mild amount of esophagitis which is not Barrett's.  
There was no metaplasia noted.  The examiner indicated that 
the veteran could be treated with Nexium on a symptomatic 
basis.  

A final report from an upper endoscopy, esophagoscopy, 
gastroscopy, duodenoscopy with biopsy of the gastroesophogeal 
junction with cold forceps conducted by Dr. M during April 
2005 indicates that the veteran had a fixed hiatal hernia of 
about 4 cm in length.  A rectal exam showed dilated external 
hemorrhoids with no significant internal component.  The 
post-operative diagnosis was a moderately large hiatal hernia 
with evidence of mild esophagitis at the Z line, two small 
hyperplastic polyps, and mildly dilated external hemorrhoids. 

A June 2005 medical treatment note signed by Dr. J indicates 
that the veteran had gained weight and that he admitted to 
eating too much.  An additional medical treatment note from 
Dr. J indicates that the veteran was seen for migraines which 
resulted in nausea.  Additionally, the veteran complained of 
appetite loss and abdominal pain but denied vomiting.  His 
weight was 190 pounds.    

A July 2005 neurology consultation from Dr. H, a private 
physician, indicates that the veteran denied weight loss; 
however, he complained of abdominal pain, nausea and 
vomiting.  

Complete blood counts taken in July 2004 and May 2005 were 
within normal limits. 

The Board finds that a rating in excess of 30 percent is not 
warranted at any time during the appeals process as the 
evidence of record does not show material weight loss and 
hematemesis or melena with moderate anemia; or, other symptom 
combinations productive of severe impairment of health due to 
the veteran's service-connected condition.  Although the 
veteran does indicate in his VA consultation that he suffers 
episodes of melena and hematemesis; as well as recurrent 
nausea and vomiting with weight loss, there is no evidence of 
anemia or severe impairment of health.  Moreover, the veteran 
was noted by the VA examiner to be an unreliable historian, 
and his private physician noted his inconsistent statements 
regarding the extent of bloody stools.  While the veteran's 
weight has fluctuated over the course of the appeal between 
the mid 170's to 191, such fluctuations do not represent 
material weight loss.  In this regard, the Board notes that 
the veteran is 5'7" tall and weighed 101 pounds at entrance 
on active duty, 118 pounds at discharge in 1976, and that 
during the next 25 years weighed predominantly in the 130's, 
with a maximum weight of 140 pounds.  In July 2004 the 
veteran reported that he overeats and had gained 50 pounds in 
the previous four years.  He further noted that his vomiting 
and nausea occurs when he overeats.

Upon review of the record, the Board does not find that the 
current weight fluctuations represent material weight loss 
given his height and weight history.  Moreover, the VA 
outpatient consultation doubted serious pathology from the 
GERD due to the veteran's stable weight.  

In summary, while the veteran has complained of varied 
symptoms, objectively he has not been shown to be suffering 
from moderate anemia nor have his symptoms been shown to 
result in severe impairment of health.  The 30 percent 
evaluation assigned contemplates considerable impairment in 
health and adequately addressed his subjective complaints as 
well as the objective findings.   
 
The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record 
and that the diagnostic code utilized best addresses his 
disability picture.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an increased rating in excess of 30 percent 
disabling for gastroesophageal reflux disease is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


